DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed 19 May 2022 have been fully considered but they are not persuasive. 
Applicant argues Ha fails to disclose “a content ratio of the kaolin ranges from 70 parts by mass to 150 parts by mass, inclusive, with respect to 100 parts by mass of the polymer component”.  Specifically, applicant argue Ha disclose a content ratio of the kaolin ranges from 40 parts by mass to 60 parts by mass, inclusive, with respect to 100 parts by mass of the polymer component as referenced in table 1 and [0029] discloses a content ratio of the kaolin ranges from 30 parts by mass to 70 parts by mass, inclusive, but not in relation to 100 parts by mass of the polymer component.  Applicant further argues the range of content ratio and particle size are critical and points to tables 1 and 2 of the current application.
The examiner disagrees with applicant.  While table 1 of Ha provides a narrower preferred range, said teaching does not teach against the broader range of 30-70 taught by Ha.  Furthermore, in reviewing Ha as a whole, it is clear that the parts recited in [0029] are in relation to 100 parts by mass of the polymer component.  Therefore, the examiner contends Ha discloses “a content ratio of the kaolin ranges from 70 parts by mass to 150 parts by mass, inclusive, with respect to 100 parts by mass of the polymer component”.  As to applicant’s arguments of criticality, the examiner notes the tables currently presented in the application as filed are insufficient to show said supposed criticality.  MPEP 716.02(d) states “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).”  The tables fail to provide a sufficient number of tests inside and outside the claimed range.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2 & 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR20100123000 hereafter referred to as Ha in view of Takahara et al. (US 2012/0236469).
In regards to claim 1,
Ha discloses an electrolytic capacitor comprising: 
a capacitor element (fig. 2; abstract); 
a case (100 – fig. 2) that houses the capacitor element, the case having an opening (seen in fig. 2); and 
a sealing member (10 – fig. 2) that seals the opening (seen in fig. 2), wherein: 
the sealing member includes an elastic member that is fit in the opening (seen in fig. 2), 
the elastic member includes a polymer component and a particle component ([0029-0030]), 
the polymer component contains at least butyl rubber ([0029-0030]), 
the particle component includes at least particles of kaolin ([0029-0030]), and 
a content ratio of the kaolin ranges from 70 parts by mass to 150 parts by mass, inclusive, with respect to 100 parts by mass of the polymer component ([0029] – instance when kaolin is 70 parts by weight).  Ha fails to explicitly disclose an average particle size of the particles of kaolin is less than or equal to 4 µm.  

Takahara ‘469 discloses that the average particle size of a filler is a result effective variable, particularly for ensuring reliability in sealing while preventing dispersal defects ([0042]).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Ha such that an average particle size of the particles of kaolin is less than or equal to 4 µm in order to prevent dispersal defects and ensure a reliable seal, as taught by Takahara ‘469.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 2,
Ha fails to explicitly disclose wherein the average particle size of the particles of kaolin is greater than or equal to 1.5 µm.  

Takahara ‘469 discloses that the average particle size of a filler is a result effective variable, particularly for ensuring reliability in sealing while preventing dispersal defects ([0042]).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Ha such that an average particle size of the particles of kaolin is 1.5 to 4 µm, inclusive, in order to prevent dispersal defects and ensure a reliable seal, as taught by Takahara ‘469.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 4,
Ha further discloses wherein the kaolin is calcined kaolin ([0029-0030]).  

In regards to claim 5,
Ha further discloses wherein a proportion of the butyl rubber in the elastic member ranges from 20% by mass to 60% by mass ([0029-0030]).  
 
In regards to claim 6,
Ha further discloses wherein the particle component further contains particles of talc ([0029-0030]).   

In regards to claim 7,
Ha further discloses wherein a proportion of the talc in a total amount of the kaolin and the talc is less than or equal to 30% by mass ([0029] – instance when kaolin is 70 parts by weight and talc is 30 parts by weight).  

In regards to claim 8,
Ha further discloses wherein a proportion of the kaolin is the highest in the particle component ([0029] – instance when kaolin is 70 parts by weight and remaining particle components (e.g. talc, carbon black) are at a minimum).  

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha and Takahara ‘469 as applied to claim 1 above, and further in view of Nanba et al. (US 2009/0135547).
In regards to claim 9,
Ha as modified by Takahara ‘469 fails to explicitly disclose wherein: 
the elastic member further includes an antioxidant, and 
a content ratio of the antioxidant ranges from 0.5 parts by mass to 6.0 parts by mass, inclusive, with respect to 100 parts by mass of the polymer component.  

Nanba ‘547 disclose the elastic member further includes an antioxidant, and 
a content ratio of the antioxidant ranges from 0.5 parts by mass to 6.0 parts by mass, inclusive, with respect to 100 parts by mass of the polymer component ([0039]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an antioxidant in a specific amount as taught by Nanba ‘547 in the elastic member of Ha as modified by Takahara ‘469 to obtain a sealing member with good heat resistance and crack resistance.

In regards to claim 10,
Ha as modified by Takahara ‘469 fails to explicitly disclose wherein the antioxidant includes a hindered phenol compound.

Nanba ‘547 disclose wherein the antioxidant includes a hindered phenol compound ([0039]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an antioxidant in a specific amount as taught by Nanba ‘547 in the elastic member of Ha as modified by Takahara ‘469 to obtain a sealing member with good heat resistance and crack resistance.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ha and Takahara ‘469 as applied to claim 1 above, and further in view of Minato et al. (US 2007/0165362).
In regards to claim 11,
Ha as modified by Takahara ‘469 fails to explicitly disclose wherein the capacitor element includes a solid electrolyte containing a conductive polymer.

Minato ‘362 disclose wherein the capacitor element includes a solid electrolyte containing a conductive polymer ([0064]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a conductive polymer as taught by Minato ‘362 as the solid electrolyte of Ha as modified by Takahara ‘469 to obtain a capacitor with a low ESR.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claim(s) 3 & 12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest (in combination with the other claim limitations) a content ratio of the kaolin ranges from 100 parts by mass to 150 parts by mass, inclusive, with respect to 100 parts by mass of the polymer component (claim 3) and wherein a proportion of the talc in a total amount of the kaolin and the talc is less than or equal to 10% by mass (claim 12).

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848